The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both “seat” (Fig. 3A) and “winch assembly” (Fig. 3B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 180 degree angular displacement of the first panel (claim 11) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure is objected to because of the following informalities:
Page 7, line 11, “a … seats” is grammatically incorrect. 
Page 17, line 4, “181” should apparently be --182--.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites that the maximum angular displacement of the first panel between the cargo-retaining and unfolded positions is 180 degrees. As noted above, this feature is not shown. Furthermore, it is not apparent how the panel would be able to pivot that far. While Figs. 5C and 17B-C do show that the panel can pivot more than 90 degrees, they do not appear to show that it can pivot up to a maximum angle of 180 degrees. Further still, even if it could pivot that far, doing so would appear to contradict the limitation in claim 1 that the first and second panels are in a “ramp position [in which] the … panels extend from one another at an angle greater than 90 degrees. If the unfolded position of the first panel was 180 degrees from the cargo-retaining position, it would be vertically oriented and thus would no longer form a ramp with the second panel.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 and 12, the recitations “the rear end” lack proper antecedent basis. It will be assumed the rearward end was intended.
The above also applies to claim 16, lines 10 and 16.
Claim 7, line 2, the recitation “the first or second panels” is grammatically incorrect. As such, it is unclear if applicant intended to recite --the first and second panels-- or --the first or second panel--. The latter will be assumed.
Claim 17, line 4, “rotated” should apparently be --rotate--.
Claim 19, line 3, --the-- should apparently be inserted before “frame”.
Claim 20, line 2, the recitation “the folded position” (of the first panel) lacks antecedent basis. It will be assumed the unfolded position was intended.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miron (US 3,726,423).
Miron shows a tailgate assembly for a cargo bed extending from a forward end to a rearward end, the cargo bed having a left side wall 3 extending at least partially from the forward end to the rearward end, a right side wall 4 extending at least partially from the forward end to the rearward end, and a bottom wall 2 extending at least partially from the forward end to the rearward end, and further extending at least partially between the left side wall and the right side wall and defining an opening at the rearward end between the left and right side walls and the bottom wall, the tailgate assembly comprising:
a first panel 27 pivotally connected to the bottom wall, the first panel pivotable between a cargo-retaining position (Fig. 2) and an unfolded position (Fig. 1) with respect to the bottom wall, wherein in the cargo-retaining position, the first panel closes the opening at the rearward end of the cargo bed; and
a second panel 28 pivotally connected to the first panel, wherein the second panel is pivotable between a folded position (Fig. 2) and a ramp position (Fig. 1), wherein in the folded position the first panel and the second panel are substantially parallel to one another and in the ramp position the first and second panels extend from one another at an angle greater than ninety degrees.
Re claim 2, the first panel extends from a first end to a second end, the second panel extends from a first end to a second end, and the second end of the first panel is hingedly attached to the first end of the second panel such that the second panel is movable between the folded position and the ramp position (col. 2:55-58).
Re claim 4, the first panel defines an end wall for the cargo bed when the first panel is in the cargo-retaining position.
Re claim 5, the second panel “nests into” (as broadly claimed) the first panel when the first panel is in the cargo-retaining position and the second panel is in the folded position (at least to some extent; e.g., note the overlapping traction-increasing elements 51 in Fig. 3).
Re claim 6, the assembly further comprises a locking member 43 configured to selectively retain the first panel in the cargo-retaining position (col. 3:30-36).
Re claim 7, the assembly further comprises a limiting member 45/52 (col. 3:37-56) coupled to the first or second panel[s] configured to limit an angular displacement of the second panel between the folded position and the ramp position to a predefined maximum angle (at least under certain conditions, as in Fig. 1).
Re claim 8, the maximum angle is 180 degrees (Fig. 1).
Re claim 9, the limiting member is coupled to the first panel and configured to limit an angular displacement of the first panel between the cargo-retaining position and the unfolded position to a predefined maximum angle (Fig. 1). Note that since claims 7 and 9 depend separately from claim 1, nothing precludes the same element from being considered “the limiting member” of both claims.
Re claim 16, Miron shows a vehicle 1 comprising a cargo bed extending from a forward end to a rearward end, the cargo bed comprising:
a front side wall (not separately identified but readily apparent in at least Figs. 1-2 and 8) at the forward end;
a left side wall 3 extending at least partially from the front side wall to the rearward end;
a right side wall 4 extending at least partially from the front side wall to the rearward end; and
a bottom wall 2 extending at least partially from the front side wall to the rearward end, and further extending at least partially between the left side wall and the right side wall and defining an opening at the rearward end between the left and right side walls and the bottom wall; and
a tailgate assembly comprising:
a first panel 27 pivotally connected to the bottom wall, the first panel pivotable between a cargo-retaining position and an unfolded position with respect to the bottom wall, wherein in the cargo-retaining position, the first panel closes the opening at the rearward end of the cargo bed; and a second panel 28 pivotally connected to the first panel, wherein the second panel is pivotable between a folded position and a ramp position, wherein in the folded position the first panel and the second panel are substantially parallel to one another and in the ramp position the first and second panels extend from one another at an angle greater than ninety degrees.
Claim 18 is treated in the same manner as claim 2 above.

Claims 1, 2, 4, 6-10, 12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton (US 3,976,209).
Burton shows a tailgate assembly 10 for a cargo bed extending from a forward end to a rearward end, the cargo bed having a left side wall 20 extending at least partially from the forward end to the rearward end, a right side wall (not separately labeled but readily apparent in Fig. 1) extending at least partially from the forward end to the rearward end, and a bottom wall 16 extending at least partially from the forward end to the rearward end, and further extending at least partially between the left side wall and the right side wall and defining an opening at the rearward end between the left and right side walls and the bottom wall, the tailgate assembly comprising:
a first panel 24 pivotally connected to the bottom wall (at least indirectly; see further explanation below*), the first panel pivotable between a cargo-retaining position (Fig. 7a) and an unfolded position (Figs. 1 and 7c-d) with respect to the bottom wall, wherein in the cargo-retaining position, the first panel closes the opening at the rearward end of the cargo bed; and
a second panel 26 pivotally connected to the first panel, wherein the second panel is pivotable between a folded position (Figs. 7a-c) and a ramp position (Figs. 1 and 7d), wherein in the folded position the first panel and the second panel are substantially parallel to one another and in the ramp position the first and second panels extend from one another at an angle greater than ninety degrees.
*Note: first panel 24 is at least indirectly connected to the bottom wall via the end gate 12/ramp member 28 assembly. It is also noted that the first panel could alternatively be considered the combination of assembly 12/28 with panel 24, as nothing precludes the first panel from comprising more than one pivotally connected panels. Further still, the first panel could alternatively be considered the assembly 12/28 per se, with the second panel therefore being member 24 or the combination of members 24 and 26. It is believed self-evident that with such alternative interpretations, different figures than those cited above may correspond to the various claimed positions of the first and second panels.
Re claim 2, regardless of which interpretation is used, the first panel extends from a first end to a second end, the second panel extends from a first end to a second end, and the second end of the first panel is hingedly attached (via hinge 29 or 40, depending on interpretation) to the first end of the second panel such that the second panel is movable between the folded position and the ramp position (col. 3:4-7, 20-22).
Re claim 4, regardless of interpretation, the first panel defines an end wall for the cargo bed when the first panel is in the cargo-retaining position.
Re claim 6, although not explicitly disclosed, it is considered inherent that the assembly would comprise a locking member (e.g., a latch) configured to selectively retain the first panel in the cargo-retaining position, as any conventional pick-up truck tailgate would include such a feature; otherwise, the tailgate would be unable to retain cargo in the Fig. 7a position and would simply pivot downwardly to the Fig. 7b position upon any rearward force being applied thereto.
Re claim 7, the assembly further comprises a limiting member 50 (col. 3:24-55) coupled to the first 24 and second 26 panels configured to limit an angular displacement of the second panel between the folded position and the ramp position to a predefined maximum angle.
Re claim 8, the maximum angle is 180 degrees (Figs. 1-2 and 7d).
Re claim 9, the assembly further comprises limiting member 18 coupled to the first panel and configured to limit an angular displacement of the first panel between the cargo-retaining position and the unfolded position to a predefined maximum angle.
Re claim 10, the maximum angle is 90 degrees (Figs. 7b-c; col. 2:63-65).
Re claim 12, the first panel 24 has an upper flat side 80 and a lower “corrugated side” 82, as broadly recited (formed by grooves 70; see Figs. 2-5 and note col. 3:22-55), and the second panel 26 has an upper flat side 80 and a lower corrugated side 82 (again, note grooves 70), and wherein the flat sides of the first and second panels face in opposite directions when the first panel is in the cargo retaining position and the second panel is in the folded position (Fig. 3) and wherein the upper flat sides of the first and second panels face upwardly when the first panel is in the unfolded position and the second panel is in the ramp position (Fig. 2).
Re claim 16, Burton shows a vehicle 14 comprising a cargo bed extending from a forward end to a rearward end, the cargo bed comprising:
a front side wall (not separately identified but readily apparent in at least Fig. 1) at the forward end;
a left side wall 20 extending at least partially from the front side wall to the rearward end;
a right side wall (not separately labeled but readily apparent in Fig. 1) extending at least partially from the front side wall to the rearward end; and
a bottom wall 16 extending at least partially from the front side wall to the rearward end, and further extending at least partially between the left side wall and the right side wall and defining an opening at the rearward end between the left and right side walls and the bottom wall; and
a tailgate assembly 10 comprising:
a first panel 24 pivotally connected to the bottom wall (again, noting that alternative interpretations as noted above are possible), the first panel pivotable between a cargo-retaining position and an unfolded position with respect to the bottom wall, wherein in the cargo-retaining position, the first panel closes the opening at the rearward end of the cargo bed; and a second panel 26 pivotally connected to the first panel, wherein the second panel is pivotable between a folded position and a ramp position, wherein in the folded position the first panel and the second panel are substantially parallel to one another and in the ramp position the first and second panels extend from one another at an angle greater than ninety degrees.
Claim 18 is treated in the same manner as claim 2 above.

Claims 1-4, 6-10, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Keller (US 4,944,546).
Except as indicated below, this reference is substantially similar to Burton described above, again noting that alternative interpretations of the first and second panels are possible. In particular, the first panel could be 21, 22 or 21 and 22 combined, while the second panel could be 22, 23 or 22 and 23 combined. No further analysis is deemed necessary.
Re claim 3, the first panel and the second panel are hingedly attached with a plurality of hinges 12 or 13 (depending on interpretation) spaced along lengths of the first and second panels (Figs. 2, 4 and 5).
Re claim 6, like Burton noted above, a locking member is considered inherent.
Re claims 7-8, the limiting member comprises flanges 21a, 22a and/or 23a (col. 2:65 to col. 3:2).
Re claims 9-10, the limiting member is chain 2 (Fig. 2).

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clary (US 6,634,849).
Clary shows a winch assembly 28 for a cargo bed 32 extending from a forward end to a rearward end, the cargo bed having a front side wall 93 at the forward end and having a left side wall (readily apparent in Fig. 1) extending at least partially from the front side wall to the rearward end, a right side wall (readily apparent in Fig. 1) extending at least partially from the front side wall to the rearward end, and a bottom wall 30 extending at least partially from the front side wall to the rearward end, and further extending at least partially between the left side wall and the right side wall, the winch assembly comprising:
a winch 90 including a motor (not explicitly disclosed but considered inherent insofar as the winch is electrically powered; col. 5:19-21) and a housing 102 for a spool 95 configured to be driven by the motor, the spool configured to wind and unwind cable 26;
a mount 92 extending from and supporting the winch, the mount having a base configured for fixed connection to at least one of the bottom wall of the cargo bed and the front side wall of the cargo bed (Figs. 1 and 6).
Re claim 15, a height of the winch measured in a direction perpendicular to an upper surface of the bottom wall of the cargo bed is less than a height of any of the front side wall, left side wall, and right side wall of the cargo bed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clary in view of Hann et al (WO 2012/042393).
Clary discloses that the winch is connected to the vehicle’s electrical system but does not explicitly show a wiring harness connected to the winch and extending through a hole defined in the bottom wall of the cargo bed and extending along an underside of the bottom wall of the cargo bed.
Hann shows a cargo bed 100 having an accessory 110 which is driven by an electrically powered motor of an HCU (hydraulic containment unit) 156, wherein a wiring harness 157 is connected to the motor and extends through a hole 169 defined in a bottom wall 162 of the cargo bed and extends along an underside of the bottom wall of the cargo bed (see Fig. 5 and pars. [069] – [073]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Clary by connecting the winch to the vehicle’s electrical system with a wiring harness extending through a hole defined in the bottom wall of the cargo bed and extending along an underside of the bottom wall of the cargo bed, as shown by Hann, to provide a convenient and secure location for the electrical wiring to protect it from damage.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miron in view of Clary.
Miron does not show the vehicle to further comprise a winch assembly fixed to the cargo bed, the winch assembly including:
a winch having a motor and a housing for a spool configured to be driven by the motor to rotate[d] the spool to wind and unwind a cable from the spool; and
a mount extending from the winch and having a base fixed to at least one of the bottom wall of the cargo bed and the front side wall of the cargo bed.
As noted above, Clary teaches a winch having these features for loading cargo into a cargo bed of a substantially similar vehicle.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Miron by providing a winch assembly comprising the above-described features mounted to at least one of the bottom wall of the cargo bed and the front side wall of the cargo bed, as taught by Clary, so that non-self-propelled vehicles and/or cargo too heavy or awkward to be manually pushed up the ramp could be easily loaded into the cargo bed.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miron in view of Hill et al (US 4,139,236).
Although the vehicle of Miron is considered to inherently include a frame supporting the cargo bed, the bed is not pivotally connected to the frame and configured to rotate relative to the frame between a lowered position and a raised position. Instead, Miron provides a separate platform 14 which is pivotally connected to the cargo bed to rotate relative to the cargo bed (as well as the frame) between a lowered position and a raised position.
Hill shows a substantially similar vehicle comprising frame 10 supporting cargo bed 13, wherein the bed is pivotally connected to the frame and the bed is configured to rotate relative to the frame between a lowered position and a raised position.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Miron by pivotally connecting the bed to the frame such that the bed was configured to rotate relative to the frame between a lowered position and a raised position, as shown by Hill, to preclude the necessity of a separate platform in the cargo bed.
Re claim 20, Miron shows that when the platform 14 is in the raised position and the first panel is in the unfolded position and the second panel is in the ramp position, upper surfaces of the platform, the first panel and the second panel are parallel to one another (Fig. 1). Similarly, Hill shows that when the cargo bed is in the raised position and a tailgate 39 is in an unfolded ramp position, upper surfaces of the bottom wall of the cargo bed and the tailgate are parallel to one another (Fig. 5). 
When modified as above, it therefore logically follows that when the cargo bed was in the raised position and the first panel was in the unfolded position and the second panel was in the ramp position, upper surfaces of the bottom wall of the cargo bed, the first panel, and second panel would all be parallel to one another.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernard, Belnap et al and Collins show tailgate/loading ramp assemblies generally similar to those of Miron, Burton and Keller above. Broussard et al, Ellis and Kreutzer show winch assemblies in cargo beds similar to Clary. Duval et al show a trailer with a wiring harness extending along an underside of a bottom wall of a cargo bed thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/02/22